United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Berkeley, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Josefino C. Aguilar, for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1164
Issued: March 16, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 30, 2019 appellant, through his representative, filed a timely appeal from an
April 8, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Together with his appeal request, appellant submitted a timely request for oral argument pursuant to 20 C.F.R.
§ 501.5(b). After exercising its discretion, by order dated July 21, 2020, the Board denied the request as appellant’s
arguments on appeal could be adequately addressed in a decision based on a review of the case as submitted on the
record. Order Denying Request for Oral Argument, Docket No. 19-1164 (issued July 21, 2020).

Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.4
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $20,030.86, for the period June 1, 2017 through February 2, 2019, because he
concurrently received Social Security Administration (SSA) age-related retirement benefits and
FECA wage-loss compensation for this period without appropriate offset; (2) whether OWCP
properly determined that appellant was at fault in the creation of the overpayment, thereby
precluding waiver of recovery of the overpayment; and (3) whether OWCP properly required
recovery of the overpayment by deducting $393.11 from appellant’s compensation payments every
28 days.
FACTUAL HISTORY
On May 27, 2011 appellant, then a 59-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging injury due to twisting his left arm in an attempt to catch a falling mail tray
while in the performance of duty. OWCP accepted his claim for sprains of the left elbow/forearm,
left shoulder/upper arm (including rotator cuff), and left biceps. It paid appellant wage-loss
compensation for disability from work on the supplemental rolls commencing September 10, 2011
and on the periodic rolls commencing September 25, 2011.
In a September 29, 2011 letter, OWCP advised appellant that he had been placed on the
periodic rolls, effective September 25, 2011. It informed him that, if he was covered under the
Federal Employees’ Retirement System (FERS), it was possible that he could receive a prohibited
dual benefit upon future receipt of Social Security Administration (SSA) age-related retirement
benefits. In a June 10, 2013 letter, OWCP advised appellant that section 8116(d)(2) of FECA
required that a claimant’s continuing FECA compensation be reduced if he or she received SSA
age-related retirement benefits based on age or federal service.
OWCP periodically required appellant to complete EN1032 forms, which contained
language advising him what types of employment activities and earnings that he was required to
report for each 15-month period prior to the time he signed each form.
On January 24, 2019 OWCP received a FERS/SSA dual benefits calculation form
completed by an SSA official on January 11, 2019. The form provided SSA benefit rates with a
FERS offset and without a FERS offset for the period June 1, 2017 through December 2018. The
form indicated that beginning June 1, 2017, the SSA rate with FERS was $1,733.00 and without
FERS was $757.00; beginning December 1, 2017, the SSA rate with FERS was $1,768.00 and
3

5 U.S.C. § 8101 et seq.

4

The Board notes that following the April 8, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

2

without FERS was $772.10; and beginning December 1, 2018 the SSA rate with FERS was
$1,817.00 and without FERS was $793.70.
OWCP completed a FERS offset calculation worksheet on February 21, 2019. It calculated
the overpayment amount by determining the daily FERS offset amount and multiplying that
amount by the number of days in each period from June 1, 2017 through February 2, 2019 for a
total overpayment amount of $20,030.86. OWCP determined that during the period June 1 through
November 30, 2017 appellant received an overpayment of $5,888.18; during the period
December 1, 2017 through November 30, 2018 he received an overpayment of $11,983.63, and
during the period December 1, 2018 through February 2, 2019 he received an overpayment of
$2,159.05.
In a preliminary overpayment determination dated February 28, 2019, OWCP notified
appellant that he received an overpayment of compensation in the amount of $20,030.86, for the
period June 1, 2017 through February 2, 2019, because he received SSA age-related retirement
benefits based on his age and attributable to his federal service, without an offset being made,
while he received FECA compensation benefits. It also made a preliminary determination that
appellant was at fault in the creation of the overpayment because he accepted payments he knew,
or reasonably should have known, to be incorrect.5 OWCP advised him that he could submit
evidence challenging the fact, amount, or finding of fault, and request waiver of the overpayment.
It informed appellant that he could submit additional evidence in writing or at prerecoupment
hearing, but that a prerecoupment hearing must be requested within 30 days of the date of the
written notice of the overpayment. OWCP requested that appellant complete and return an
enclosed financial information questionnaire (Form OWCP-20) within 30 days even if he was not
requesting waiver of the overpayment.
In an overpayment action request form, signed on March 18, 2019, appellant indicated that
he disagreed that the claimed overpayment occurred. In March 18 and 26, 2019 statements, he
challenged OWCP’s preliminary overpayment determination and asserted that SSA never advised
him that his SSA age-related retirement benefits would be “combined” with FERS.6 No additional
evidence, including a completed Form OWCP-20, was received.
By decision dated April 8, 2019, OWCP finalized the preliminary overpayment
determination finding that appellant had received an overpayment of compensation in the amount
of $20,030.86, for the period June 1, 2017 through February 2, 2019, because he received SSA
age-related retirement benefits based on his age and attributable to his federal service, without an
offset being made, while he received FECA compensation benefits. It found that appellant was at
fault in the creation of the overpayment because he accepted payments he knew, or reasonably
should have known, to be incorrect.7 OWCP determined that, therefore, waiver of recovery of the
5

OWCP asserted that appellant misrepresented the type of SSA benefits he received as not being age related.

6
Appellant submitted several documents from SSA and OPM that were previously of record. He also submitted a
June 1, 2017 SSA document informing him that he would receive SSA age-related retirement benefits effective
June 1, 2017.
7
OWCP also briefly discussed appellant’s completion of EN1032 forms and generally noted without elaboration,
“You made an incorrect statement as to a material fact which you knew or should have known to be incorrect.”

3

overpayment was precluded. It required repayment of the overpayment by deducting $393.11
from appellant’s continuing compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.8 However, section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.9
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.10 FECA Bulletin No. 97-09 provides that FECA
benefits have to be adjusted for the FERS portion of SSA age-related retirement benefits because
the portion of the SSA benefit earned as a federal employee is part of the FERS retirement package,
and the receipt of FECA benefits and federal retirement concurrently is a prohibited dual benefit.11
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$20,030.86, for the period June 1, 2017 through February 2, 2019, because he concurrently
received SSA age-related retirement benefits and FECA wage-loss compensation benefits without
an appropriate offset.12
The evidence of record indicates that, while appellant was receiving wage-loss
compensation benefits under FECA, he was also receiving SSA age-related retirement benefits
based upon his federal service. As explained, a claimant cannot receive both wage-loss
compensation benefits under FECA and SSA age-related retirement benefits attributable to federal
service for the same period.13 The information provided by SSA established that appellant
received SSA age-related retirement benefits that were attributable to federal service during the
period while he was receiving wage-loss compensation on the periodic rolls. Consequently, the
fact of overpayment has been established.
To determine the amount of the overpayment, the portion of SSA’s benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
8

5 U.S.C. § 8102.

9

Id. at § 8116.

10

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

11

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

12

E.L., Docket No. 20-0723 (issued October 15, 2020); R.C., Docket No. 19-0845 (issued February 3, 2020); A.F.,
Docket No. 19-0054 (issued June 12, 2019).
13

E.L., id.

4

respect to the specific amount of SSA age-related retirement benefits that were attributable to
federal service. SSA provided its rate with FERS and without FERS for specific periods from
June 1, 2017 through February 2, 2019. OWCP properly calculated the amount that it should have
offset during the relevant period based on SSA’s documentation.
The Board thus finds that an overpayment of compensation in the amount of $20,030.86
was created.14
On appeal appellant’s representative suggests that appellant did not receive an
overpayment of compensation because he did not receive SSA age-related retirement benefits as
part of an annuity for federal service. However, as explained above, the evidence of record
demonstrates that appellant did in fact receive SSA age-related retirement benefits as part of an
annuity for federal service for the period June 1, 2017 through February 2, 2019.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that an overpayment of compensation shall be
recovered by OWCP unless incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of FECA or be against equity and good
conscience.15 No waiver of payment is possible if appellant is with fault in helping to create the
overpayment.16
Section 10.433(a) of OWCP’s regulations provides that OWCP:
“[M]ay consider waiving an overpayment of compensation only if the individual to
whom it was made was not at fault in accepting or creating the overpayment. Each
recipient of compensation benefits is responsible for taking all reasonable measures
to ensure that payments he or she receives from OWCP are proper. The recipient
must show good faith and exercise a high degree of care in reporting events which
may affect entitlement to or the amount of benefit…. A recipient who has done
any of the following will be found to be at fault in creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or she
knew or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should
have known to be material; or

14

See E.L., id.; L.W., Docket No. 19-0787 (issued October 23, 2019); L.L., Docket No. 18-1103 (issued
March 5, 2019).
15

5 U.S.C. § 8129; see A.S., Docket No. 17-0606 (issued December 21, 2017).

16

J.S., Docket No. 19-1363 (issued April 10, 2020); Robert W. O’Brien, 36 ECAB 541, 547 (1985).

5

(3) Accepted a payment which he or she knew or should have known
to be incorrect. (This provision applies only to the overpaid
individual.)17
To determine if an individual was at fault with respect to the creation of an overpayment,
OWCP examines the circumstances surrounding the overpayment. The degree of care expected
may vary with the complexity of those circumstances and the individual’s capacity to realize that
he or she is being overpaid.18
When a claimant receives benefits from the SSA as part of an annuity under FERS
concurrently with disability/wage-loss compensation, the claimant should be found without fault
unless there is evidence on file that the claimant was aware that the receipt of full SSA age-related
retirement benefits concurrent with disability/wage-loss compensation was prohibited.19
OWCP’s procedures in effect at the time of the April 8, 2019 decision provided that in
situations where an equally valid argument could be made both for “without fault” and “with fault,”
the benefit of the doubt should go to the claimant, and a finding of without fault should be made
consistent with the nature of FECA as social legislation designed to benefit entitled employees.20
ANALYSIS -- ISSUE 2
The Board finds that OWCP improperly determined that appellant was at fault in the
creation of the overpayment of compensation.
As noted above, the Federal (FECA) Procedure Manual identifies that, regarding an SSA
dual benefits scenario, where the claimant receives SSA benefits as part of an annuity under FECA,
which results in an overpayment, the claimant should be found not at fault unless there is evidence
on file that the claimant was aware that the receipt of full SSA age-related retirement benefits
concurrent with disability/wage-loss compensation was prohibited.21 Because of the complex
nature of SSA benefits administration, appellant could not have been expected to be able to
calculate the amount of an offset. Therefore, he could not reasonably have been aware during the

17

20 C.F.R. § 10.433(a); see C.Y., Docket No. 18-0263 (issued September 14, 2018); see also 20 C.F.R. § 10.430.

18
Id. at § 10.433(b); see also Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Determinations in an Overpayment, Chapter 6.300.4(d) (September 2018).
19

Id. at Chapter 6.300.4(g)(4) (September 2018).

20

Id. at Chapter 6.300.4(c) (September 2018).

21

Id.

6

relevant period that his concurrent receipt of SSA age-related retirement benefits constituted an
actual prohibited dual benefit.22
As previously noted, to determine if an individual was at fault with respect to the creation
of an overpayment, OWCP examines the circumstances surrounding the overpayment. The degree
of care expected may vary with the complexity of those circumstances and the individual’s
capacity to realize that he or she is being overpaid.23 Therefore, based on the circumstances
described, OWCP has not met its burden of proof to establish that he was at fault in the creation
of the overpayment for the period June 1, 2017 through February 2, 2019.
As appellant was not at fault in the creation of the overpayment for the period June 1, 2017
through February 2, 2019, the case will be remanded to OWCP to issue a new preliminary
determination on the issues of waiver and, if warranted, recovery of the overpayment which affords
him the right to request a prerecoupment hearing on those two issues.24
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$20,030.86, for the period June 1, 2017 through February 2, 2019, because he concurrently
received SSA age-related retirement benefits and FECA wage-loss compensation for this period
without appropriate offset. The Board further finds however, that OWCP improperly determined
that appellant was at fault in the creation of the overpayment of compensation.

22
R.B., Docket No. 19-0023 (issued September 3, 2020) (issued December 23, 2019) (OWCP found that appellant
was without fault in the creation of an overpayment caused by dual receipt of SSA age-related retirement benefits and
FECA wage-loss compensation because he could not have known the amount of offset to be applied to his wage-loss
compensation payments). See also D.G., Docket No. 19-0684 (issued December 24, 2019) (The Board affirmed
OWCP’s finding that, due to the complexity of SSA age-related benefits administration, appellant was not with fault
in the creation of the overpayment because he could not have reasonably known that an improper payment had
occurred. OWCP determined that appellant was not expected to be able to calculate the amount of the offset).
23

Supra note 21.

24

See 20 C.F.R. §§ 10.431(d) and 10.439.

7

ORDER
IT IS HEREBY ORDERED THAT the April 8, 2019 decision of the Office of Workers’
Compensation Programs is affirmed in part and reversed in part.
Issued: March 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

